DETAILED ACTION
In application filed on 10/03/2019, Claims 1-15 are pending. Claims 1-15 are considered in the current office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/03/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the lyophilized components” in line 2 of the claim limitations. There is insufficient antecedent basis for this limitation in the claim.
5 recites the limitation “the liquids” in line 2 of the claim limitations. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the LAMP reaction” in line 2 of the claim limitations. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “the storage time” in line 2 of the claim limitations. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bearinger et al. [WO2015/061480A1]. 




a body [Abstract, Para 0029, 0030, ‘chamber element, ref. 110; Apparatus (100) has a body including channel, chamber element (100)];
a first chamber [Para 0030, ‘reaction chamber’, ref. 112, Fig. 9F-9G,] having an outlet [Fig. 9F-9G, ref. 112, ‘as structurally arranged’] provided with a first valve [Para 0045, ‘ref.140, ‘anti-backflow valves’] and holding a first buffer [ Para 0031, reagents (130) including water, TE buffer, isothermal buffer and/or other buffers; Reagents 130 may, for example, comprise enzyme and master mix; The master mix may, for example, comprise primers, dNTPs, MgSO4, betaine and/or excipients (e.g., mannitol, trehalose and/or dextrin). ] having a first buffer volume [ buffer having volume as a liquid is well-known in the art];
a primary reaction chamber [Para 0057, ‘ sample S is delivered to a reaction chamber’; Para 0039, ‘bottom of reaction chamber , ref. 112];
a sample inlet [ Para 0025, Fig. 2C, ref. 102, ‘ Luer lock] for receiving a sample and being configured for feeding a sample having a sample volume, into the device [Para 0025]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the Luer lock (102) of apparatus 100, for delivering sample S eg. blood, semen, urine [ Para 0021] into apparatus (100) [ Para 0025]. Please see MPEP 2114(II) for further details;
a first fluid path [Fig. 5,9A ref. 114] connecting the outlet [Fig. 5, 9A, ‘as structurally arranged’]  of the first chamber [Fig. 5,9A, ref. 112]  and the sample inlet [Fig. 5, ref. (102 and 116), Fig. 9A, ref. 102];

a primary test part [ Para 0013, Fig. 7A, ‘detection sensor’; Para 0037, ref. 300, ‘sensor’; Para 0073, ‘one reaction/observation/analysis chamber’] comprising a primary test chamber [Para 0037, ‘analysis within the reaction chamber(s), which may serve as observation and/or analysis chamber(s)’; Para 0057, ‘ sample S is delivered to a reaction chamber’; Para 0039, ‘bottom of reaction chamber , ref. 112; Para 0037-0038, ‘imaging sensor 300, is in proximity to chambers 112’; Para 0073, ‘one reaction/observation/analysis chamber’];
a third primary fluid path [ Claim 23-24, ‘one microfluidic channel’] connecting the primary reaction chamber [ Para 0073, ‘one reaction/observation/analysis chamber’; Claim 23-24] and the primary test part [ Para 0013, Fig. 7A, ‘detection sensor’; Para 0037, ref. 300, ‘sensor’; Para 0073, ‘one reaction/observation/analysis chamber’];
a primary valve [ Para 0073, ‘one-way valve’; Claim 23-25, ‘sliding bar valve’] arranged   in the third primary fluid path [ Para 0073, ‘one microfluidic channel’; Claim 23-24, ‘one microfluidic channel’]; and
a flow driving device [Para 0024-0027 ‘syringe’. Ref. 30; Para 0031, ‘depression of the syringe plunger, forces sample S from inlet 116 through microfluidic channels 114 into chambers 112. Each chamber 112 contains reagents 130 for conducting nucleic acid amplification’] configured to move fluid from the primary reaction chamber to the primary test part. The limitation “configured to move fluid from the primary reaction Please see MPEP 2114(II) for further details. and
wherein the microfluidic test device comprises a primary reaction material [Para 0033, ‘One or more of the reagents 130 preferably are lyophilized’; Para 0046] in a lyophilized form [Para 0033, ‘One or more of the reagents 130 preferably are lyophilized’; Para 0046], and wherein the primary reaction material [Fig. 9G, ‘as structurally arranged’. Ref. 130]   and the first buffer [Fig. 9G, ‘as structurally arranged’. Ref. 130] are arranged on different sides [Fig. 9G, ‘as structurally arranged’, ref. 112 ‘reaction chambers’] of the sample inlet [Fig. 9G, ref. 102].

Regarding Claim 2, a microfluidic test device according to claim 1, wherein the primary reaction material is in a pellet form (cake) [Para 0033, ‘One or more of the reagents 130 preferably are lyophilized’; Para 0046. A lyophilized material is capable of existing in a pellet form (cake), in the art] and/or coated to an inner surface of the microfluidic test device. The limitation “and/or…” is interpreted as optional. 
Regarding Claim 3, Bearinger teaches a microfluidic test device according to claim 1, wherein the primary reaction material [Fig. 9G, ref. 130] is placed  [ Fig. 9G, ‘as structurally arranged’] in the primary reaction chamber [Para 0057, ‘sample S is delivered to a reaction chamber’; Para 0039, ‘bottom of reaction chamber, ref. 112, Fig. 9G].

Please see MPEP 2113 for further details.

Regarding Claim 5, Bearinger teaches a microfluidic test device according claim 1, wherein the liquids [Para 0025, 003, 0059] are sterile filtrated [‘sterile filtration of analytical liquid reagents such as buffers is well known in the art to eliminate/minimize contamination’] prior to packaging into the microfluidic test device. The claimed limitation “are sterile filtrated prior to packaging into the microfluidic test device” it is directed to a product by process limitation. It is not clear how it limits the structure/embodiment of the liquids. It appears that the structure/embodiment of the liquids is similar to that the structure of the liquids [Para 0025, 003, 0059] taught by Bearinger and thus given the appropriate patentable weight. Please see MPEP 2113 for further details. 
Regarding Claim 6, Bearinger teaches a microfluidic test device according to claim 1, wherein the primary reaction material components comprise primers, dNTPs, and a polymerase [Para 0031].

Regarding Claim 7, Bearinger teaches a microfluidic test device according to claim 1, wherein the primary reaction material [Para 0031-0033, reagents (130)] comprises components for amplifying a nucleic acid target by loop-mediated isothermal amplification (LAMP) [Para 0020, 0023, 0031-0032, 0036, 0038, and 0062].

Regarding Claim 8, Bearinger teaches a microfluidic test device according to a claim 1, wherein the polymerase is a Bsm polymerase [Para 0031].
Regarding Claim 9, Bearinger teaches a microfluidic test device according to a claim 1, wherein the Bsm polymerase [Para 0031] is lyophilized substantially free of glycerol [glycerol-free DNA polymerase products are well known in art; it is well known in the art that the presence of glycerol in the enzyme buffer makes freeze drying (lyophilization) impossible]. 
The claimed limitation “is lyophilized substantially free of glycerol” is directed to a product by process limitation. It is not clear how it limits the structure/embodiment of the Bsm polymerase. It appears that the structure/embodiment of the liquids is similar to that the structure of the Bsm polymerase [Para 0031] taught by Bearinger and thus given the appropriate patentable weight. Please see MPEP 2113 for further details. 

Regarding Claim 10, Bearinger teaches a microfluidic test device according to claim 1, wherein the primary reaction chamber [Para 0031, Fig. 8E. ref. 112] is substantially free of liquid [Para 0031, chamber (112) is capable of being free of liquid before sample delivery], such as a buffer, prior to feeding a sample into the device. 

Regarding Claim 11, Bearinger teaches a microfluidic test device according to a claim 1, wherein the primary reaction chamber is substantially free of (NH4)2SO4 and/or zwitterions (preferably betaine) [Para 0031, chamber (112) is capable of being free of betaine before sample delivery] prior to feeding a sample into the device. [Para 0031, Reagents 130 may, for example, comprise enzyme and master mix; the master mix may, for example, comprise primers, dNTPs, MgSO4, betaine and/or excipients (e.g., mannitol, trehalose and/or dextrin). Reagents 130 also may comprise water, TE buffer, isothermal buffer and/or other buffers, which optionally may be delivered to chambers 112 via microfluidic channels 114, e.g., before, during and/or after delivery of sample S, e.g., as liquid L]. 

Regarding Claim 12, Bearinger teaches a microfluidic test device according to claim 1, wherein the first buffer comprises (NH4)2SO4, a zwitterion (preferably betaine) [Para 0031], and a biozide [biocides are well known in the art to be used as preservatives for diagnostic reagents]
wherein the biozide is ProClin950 [ ProClin 950 is a well-known preservatives for diagnostic reagents in the art]. 
Bearinger does not teach “(NH4)2SO4”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct a LAMP assay with buffer components including (NH4)2SO4  to ensure the efficiency of amplification. 

Regarding Claim 13, Bearinger teaches a microfluidic test device according to claim 1, wherein Mg(SO4)7H2O (magnesium sulfate heptahydrate) [Para 0031] is present in both the primary reaction material [Para 0031, ref. 130; Para 0033, ‘One or more of the reagents 130 preferably are lyophilized’; Para 0046] and the first buffer [ Para 0031, reagents (130) including water, TE buffer, isothermal buffer and/or other buffers; Reagents 130 may, for example, comprise enzyme and master mix; The master mix may, for example, comprise primers, dNTPs, MgSO4, betaine and/or excipients (e.g., mannitol, trehalose and/or dextrin)] in a ratio 1: 3.
Bearinger does not teach “ratio 1: 3”
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In DNA amplification, the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to conduct a LAMP assay with Mg (SO4)7H2O in both primary reaction material and the first buffer at a compositional ratio of 1:3 to ensure that the optimal efficiency of amplification process is attained.  

Regarding Claim 14, Bearinger teaches a microfluidic test device according to claim 1, wherein the amplification time of the LAMP reaction in the device is less than 1 hour [Para 0036, ‘5-70 minutes’].
Though, Bearinger do not explicitly teach the amplification lime of less than 1 hour., Bearinger does teach this limitation using “about 5-70 minutes” and since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details. 

Regarding Claim 15, Bearinger teaches a microfluidic test device according claim 1, wherein the storage time is at least 2 years from the production date at a storage temperature of 4-30°C [ ‘storage of diagnostic devices at the temperature of 4-30°C is well known in the art]. This limitation is interpreted as a method of intended use given patentable weight to the extent of effecting the sealing of the sealing of reaction Please see MPEP 2114(II) for further details.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Greene et al. [US20190009190A1]: teaches a sample processing device , such as a microfluidic device , comprising a substrate , wherein the substrate comprises a plurality of channels configured to transport a fluid , and wherein the plurality of channels are substantially coated with lubricin , or a functional variant thereof . Also disclosed herein are methods of manufacturing such devices, methods of preventing fouling of a channel in a device using lubricin , or a functional variant thereof and methods of controlling the electrokinetic flow of an analyte through a channel that is substantially coated with lubricin , or a functional variant thereof .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797     

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797